Citation Nr: 1022027	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for right humeral head 
lesion as secondary to service-connected thoracic outlet 
syndrome due to whiplash injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976, 
and from June 1977 to June 1995.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from March 2004 and subsequent 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In July 2008, the Board remanded this issue for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge (VLJ) at 
Travel Board hearing in Denver, Colorado, in April 2008.  In 
February 2010 correspondence, the Veteran was informed that 
the VLJ who conducted the April 2008 hearing was no longer 
employed by the Board.  The law requires that the VLJ who 
conducts a hearing on an appeal must participate in any 
decision made on appeal.  38 U.S.C.A. § 7107(c)(West 2002); 
38 C.F.R. § 20.707 (2009).  The Veteran was offered the 
opportunity to testify at another hearing.  Subsequently, in 
February 2010, the Veteran requested to appear before a new 
VLJ at his local regional office.

In accordance with 38 C.F.R. § 20.700, a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107.  
Therefore, the Veteran must be provided an opportunity to 
present testimony at a hearing before the Board may proceed 
with appellate review.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO.  All correspondence 
and any hearing transcripts regarding 
this hearing should be associated with 
the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


